Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the applicant’s amendment and reply filed on 05/02/2022.
Claims 1-23 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-6, 9-10, 12-18, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is not directed to patent eligible subject matter. Based upon the consideration of all relevant factors with respect to the claims when taken individually and in combination, claims 1-5, 9-10, 12-14, 16-17, and 21-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
4.	Claims 1-6 and 9-10 are directed to a process which is one of the statutory categories of invention (Step 1: Yes).
5.	The claims 1-6 and 9-10 are a method directed towards the abstract idea recited as follows: …enhancing a plurality of messages…, ...each message of the plurality of messages is ingested at a vehicle state monitor…, …generating a contextual vehicle state…, …determining an ordered list of vehicle events…, …the ordered list of vehicle events is determined…, …determining at least one enhancement value…, …adding the at least one enhancement value…, …identifying at least one missing property, …identifying the plurality of predictive properties…, …determining the at least one missing property value…, …determining a probability…, and …detecting at least one violation… These are concepts that can reasonably be performed in the human mind, mental processes, and thus an abstract idea (Step 2a Prong 1: Yes). 
Claims are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The limitation of a vehicle state monitor in claim 1, which examiner interprets as a computer, is not improved by the previous elements and is simply used as a tool to perform an abstract idea. These steps recited at a high level of generality and merely automate, therefore acting as a generic computer to perform the extra solution activity of data receiving, storing, and transmitting, see MPEP 2106.05(g).    (Step 2a Prong 2: No). 
Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
43.	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of consuming at a vehicle state monitor was considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the vehicle state monitor is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). There are no other additional elements recited that amount to significantly more than the judicial exception (Step 2b: No).
6.	Claim 12 is directed to a machine which is one of the statutory categories of invention (Step 1: Yes).
7.	Claim 12 is a non-transitory computer readable medium directed towards the abstract idea recited as follows: …enhancing a plurality of messages…, …each message… ingested at…, and …generating a contextual vehicle state… These are concepts that can reasonably be performed in the human mind, mental processes, and thus an abstract idea (Step 2a Prong 1: Yes). 
Claim is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The limitation of a vehicle state monitor in claim 1, which examiner interprets as a computer, is not improved by the previous elements and is simply used as a tool to perform an abstract idea. These steps recited at a high level of generality and merely automate, therefore acting as a generic computer to perform the extra solution activity of data receiving, storing, and transmitting, see MPEP 2106.05(g).    (Step 2a Prong 2: No). 
Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
43.	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of consuming at a vehicle state monitor was considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the vehicle state monitor is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). There are no other additional elements recited that amount to significantly more than the judicial exception (Step 2b: No).
8.	Claims 13-14, 16-17, and 21-22 are directed to a machine which is one of the statutory categories of invention (Step 1: Yes).
9.	Claims 13-17, and 21-22 are a system directed towards the abstract idea recited as follows: …enhance a plurality of messages…, …each message… ingested at the system…, …generate a contextual vehicle state…, …determine an ordered list of vehicle events…, …determine at least one enhancement value…, …add the at least one enhancement value…, …determine at least one enhancement value…, …add the at least one enhancement value…, …identify at least one missing property, …identify the plurality of predictive properties…, …determine the at least one missing property value…, …determine a probability…, and …detect at least one violation… These are concepts that can reasonably be performed in the human mind, mental processes, and thus an abstract idea (Step 2a Prong 1: Yes). 
Claims are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The limitation of, “ingested at the system,” in claim 13, which examiner interprets system as a computer, is not improved by the previous elements and is simply used as a tool to perform an abstract idea. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of data receiving, storing, and transmitting, see MPEP 2106.05(g).    (Step 2a Prong 2: No). 
Claims 13-17, and 21-22 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
43.	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the step of ingesting at the system was considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the system is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). There are no other additional elements recited that amount to significantly more than the judicial exception (Step 2b: No).
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rácz (US Patent Publication No. 2020/0189100 A1; hereinafter “Rácz”) in view of Zhou (US Patent Publication No. 2018/0276912 A1; hereinafter “Zhou”).
Regarding claim 1,
Rácz teaches a method for contextually monitoring [robot] states, comprising: 
enriching a plurality of messages (S204) based on at least one missing property value (S202) and a plurality of predictive properties in the plurality of messages (Fig. 4a: at least control elements in commands, S406), wherein at least one message of the plurality of messages is generated by a [robot] monitoring system (controller 302), wherein each message of the plurality of messages is ingested at a [robot] state monitor (concealment component 100), wherein each of the predictive properties is a property indicated in one of the plurality of messages of a predetermined type of property (Fig. 4a: “control elements”; Examiner interprets “control elements” as a “predetermined type of property”); and 
generating a contextual [robot] state for a [robot] based on the enriched plurality of messages, wherein the contextual [robot] state is a snapshot of a plurality of [robot] state properties at a given time (the concealment component 100 may identify, in step S408, sensor data elements in status messages sent from the robot 304 to the robot controller 302 (e.g., movement related data elements, including joint positions and/or velocities measured by sensors of the robot 304) [0044] See Figure 3 for additional clarity).
Rácz does not teach that the robot is specifically a “vehicle.” However, Zhou discloses,
an autonomous vehicle can observe its surrounding environment using a variety of sensors and can attempt to comprehend the environment by performing various processing techniques on data collected by the sensors [0002]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017], or to utilize a failure-resistant control logic in automatic vehicles.
Regarding claim 2, 
Rácz teaches the method of claim 1, further comprising:
determining an ordered list of vehicle events based on the plurality of messages, wherein the contextual vehicle state is generated based further on the ordered list of vehicle events (status message may contain information about the current physical state measured by sensors of the robot, such as joint positions, velocities, forces, currents, or the like [0027]).
Regarding claim 3,
Rácz teaches on the method of claim 2, 
wherein the ordered list of vehicle events is determined based on the [reception] of the plurality of messages (status message may contain information about the current physical state measured by sensors of the robot, such as joint positions, velocities, forces, currents, or the like [0027]).
Rácz does not teach each message of the plurality of messages including a timestamp. However, Zhou discloses,
wherein each message of the plurality of messages includes a timestamp (vehicle data log [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 4,
Rácz teaches on the method of claim 1, wherein the enhancement further comprises:
determining at least one enhancement value for at least one first missing value of the at least one missing value based on at least one first predictive property of the plurality of predictive properties, (generate a substitutional command corresponding to an expected instruction [0026]) wherein the at least one first predictive property and the at least one first missing value are included in a first message of the plurality of messages; and (expected instruction may reflect an estimated (i.e., predicted) action which is to be performed next by the robot [0031])
adding the at least one enhancement value to the first message. (By generating a substitutional command in the form of a command that corresponds to an expected instruction of the missing command and sending the substitutional command to the robot instead of the missing command [0029])
Regarding claim 5,
Rácz teaches on the method of claim 4, wherein the enhancement further comprises:   
determining at least one enhancement value (generate a substitutional command corresponding to an expected instruction [0026]) for the at least one first missing value based on at least one first predictive property of the plurality of predictive properties, wherein the at least one first predictive property is included in a first message of the plurality of messages and (expected instruction may reflect an estimated (i.e., predicted) action which is to be performed next by the robot [0031]), wherein the at least one first missing value is included in at least one second message of the plurality of messages, wherein the at least one second message excludes the first message (The substitutional command may be denoted as an artificial command which is sent to the robot as a replacement of the missing command [0029]; Rácz does not explicitly teach on the exclusion of the first message from the second, however, Examiner interprets “replacement” in the same manner as “excluded.”); and
adding the at least one enhancement value to the first message. (By generating a substitutional command in the form of a command that corresponds to an expected instruction of the missing command and sending the substitutional command to the robot instead of the missing command [0029])
Regarding claim 6,
Rácz teaches on the method of claim 1, 
wherein the plurality of messages includes messages from at least two data sources (the substitutional command may be generated based on one or more sensor values sent from the robot to the robot controller… the substitutional command may be generated based on the predicted control command value. The predicted control command value may be a delta value corresponding to a difference to a control command value of a previous command [0009] Examiner interprets the one or more sensor values and the pervious commands as at least two data sources), wherein at least one first message of the plurality of messages is enhanced based on at least one predictive property of the plurality of predictive properties included in at least one second message of the plurality of messages, wherein the at least one first message and the at least one second message are from different data sources of the at least two data sources (the substitutional command may be generated based on one or more sensor values sent from the robot to the robot controller… the substitutional command may be generated based on the predicted control command value. The predicted control command value may be a delta value corresponding to a difference to a control command value of a previous command [0009] Examiner interprets the one or more sensor values and the pervious commands as at least two data sources).
Regarding claim 7,
Rácz teaches on the method of claim 1, further comprising: 
executing a plurality of state machines, wherein each state machine is configured to determine a value for one of the plurality of vehicle state properties based on at least one previously generated contextual vehicle state and the enhanced plurality of messages (the concealment component 100 may be configured to compile the substitutional command based on a previous command (i.e., a command sent in a previous interval according to the continuous control scheme) and the delta value produced by the machine learning based model using the one or more sensor values as input (line 1-5 col 9) [0033]).
Rácz does not teach on, “executing a plurality of state machines.” However, Zhou discloses,
The present disclosure can include or otherwise leverage one or more machine learned classifier models that can perform failure type classification [0025].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 8,
Rácz teaches on the method of claim 7, 
wherein each state machine includes a machine learning model trained to determine future vehicle state properties based on past vehicle state properties. (the machine learning based model may be trained by at least one of typical trajectories of the robot [0010])
Regarding claim 9,
Rácz teaches on the method of claim 1, further comprising: 
identifying at least one missing property in the plurality of messages(detecting a missing command [0013]);
identifying the plurality of predictive properties in the plurality of messages (control values identified in commands sent from the robot controller to the robot, and one or more sensor values identified in status messages [0010]);
determining the at least one missing property value for the identified at least one missing property based on the plurality of predictive properties (S202 and S204); and
determining a probability that each of the at least one missing property value is accurate, wherein enhancing the plurality of messages includes adding each of the at least one missing property value having a probability above a threshold (determining a difference between the observed commands and corresponding substitutional commands for different prediction periods [0012]).
Regarding claim 10, Rácz teaches on the method as claimed and detailed above with respect to claim 1,
Rácz does not teach detecting at least one violation based on the contextual vehicle state and at least one violation rule. However, Zhou teaches on the method of claim 1, further comprising: 
detecting at least one violation based on the contextual vehicle state and at least one violation rule (vehicle data log is annotated with one or more failure type labels [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 11,
Rácz teaches on the method of claim 1, 
wherein a state of the vehicle is not known during enhancement of the plurality of messages (Examiner submits that there is at least one “state” of the vehicle that is not known during this process. It would have been obvious to a person of ordinary skill to conduct the method even without knowing a particular “state” in order to provide0 reliable communication between robots and controllers [0002])…
Rácz does not explicitly teach wherein a workload for the enhancement of the plurality of messages is distributed equally and randomly among a plurality of processing nodes. However, examiner is taking official notice that distributing tasks equally and randomly is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to distribute tasks equally and randomly in order to not overburden a single processor.
Regarding claim 12,
Rácz teaches on a non-transitory computer readable medium (computer readable recording medium [0015]) having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: 
enhancing a plurality of messages (S204) based on at least one missing property value (S202) and a plurality of predictive properties in the plurality of messages (Fig. 4a: at least control elements in commands, S406), wherein at least one message of the plurality of messages is generated by a [robot] monitoring system (controller 302), wherein each message of the plurality of messages is ingested at a [robot] state monitor (concealment component 100), wherein each of the predictive properties is a property indicated in one of the plurality of messages of a predetermined type of property (Fig. 4a: “control elements”; Examiner interprets “control elements” as a “predetermined type of property”); and 
generating a contextual [robot] state for a [robot] based on the enhanced plurality of messages, wherein the contextual [robot] state is a snapshot of a plurality of [robot] state properties at a given time (the concealment component 100 may identify, in step S408, sensor data elements in status messages sent from the robot 304 to the robot controller 302 (e.g., movement related data elements, including joint positions and/or velocities measured by sensors of the robot 304) [0044] See Figure 3 for additional clarity).
However, Rácz does not teach that the robot is specifically a “vehicle.” However, Zhou discloses,
an autonomous vehicle can observe its surrounding environment using a variety of sensors and can attempt to comprehend the environment by performing various processing techniques on data collected by the sensors [0002]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017], or to utilize a failure-resistant control logic in automatic vehicles.
Regarding claim 13,
Rácz teaches on a system for contextually monitoring [robot] states, comprising: 
a processing circuitry (The computing unit comprises at least one processor [0008]); and
a memory (at least one memory [0008]), the memory containing instructions that, when executed by the processing circuitry (contains instructions executable by the at least one processor [0008]), configure the system to:
enhance a plurality of messages (S204) based on at least one missing property value (S202) and a plurality of predictive properties (Fig. 4a: at least control elements in commands, S406) in the plurality of messages, wherein each message of the plurality of messages is generated by a [robot] monitoring system (controller 302) and ingested at the system (concealment component 100), wherein each of the predictive properties is a property indicated in one of the plurality of messages of a predetermined type of property (Fig. 4a: “control elements”; Examiner interprets “control elements” as a “predetermined type of property”));
generate a contextual [robot] state (S408, sensor data elements in status messages sent from the robot 304) for a [robot] based on the ordered list of events and the plurality of messages, wherein the contextual [robot] state is a snapshot of a plurality of [robot] state properties at a given time (Sensor data e.g. 125 Hz (fig. 3); Examiner interprets “snapshot” to be at one point in time, such as when sensor data is sent at an interval of the 125 Hz frequency).
However, Rácz does not teach that the robot is specifically a “vehicle”. However, Zhou discloses,
an autonomous vehicle can observe its surrounding environment using a variety of sensors and can attempt to comprehend the environment by performing various processing techniques on data collected by the sensors [0002]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017], or to utilize a failure-resistant control logic in automatic vehicles.
Regarding claim 14,
Rácz teaches on the system of claim 13, wherein the system is further configured to:
determine an ordered list of vehicle events based on the plurality of messages, wherein the contextual vehicle state is generated based further on the ordered list of vehicle events (status message may contain information about the current physical state measured by sensors of the robot, such as joint positions, velocities, forces, currents, or the like [0027]).
Regarding claim 15,
Rácz teaches on the system of claim 14, 
wherein the ordered list of vehicle events is determined based on the [reception] of the plurality of messages (status message may contain information about the current physical state measured by sensors of the robot, such as joint positions, velocities, forces, currents, or the like [0027]).
Rácz does not teach on the “timestamp,” however, Zhou discloses,
 wherein each message of the plurality of messages includes a timestamp, (vehicle data log [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 16,
Rácz teaches on the system of claim 15, wherein the system is further configured to: 
determine at least one enhancement value (generate a substitutional command corresponding to an expected instruction [0026]) for at least one first missing value based on at least one first predictive property of the plurality of predictive properties, wherein the at least one first predictive property and the at least one first missing value are included in a first message of the plurality of messages (expected instruction may reflect an estimated (i.e., predicted) action which is to be performed next by the robot [0031]); and
add the at least one enhancement value to the first message. (By generating a substitutional command in the form of a command that corresponds to an expected instruction of the missing command and sending the substitutional command to the robot instead of the missing command [0029])
Regarding claim 17,
Rácz teaches on the system of claim 13, wherein the system is further configured to: 
determine at least one enhancement value (generate a substitutional command corresponding to an expected instruction [0026])  for the at least one first missing value based on at least one first predictive property of the plurality of predictive properties, wherein the at least one first predictive property is included in a first message of the plurality of messages (expected instruction may reflect an estimated (i.e., predicted) action which is to be performed next by the robot [0031]), wherein the at least one first missing value is included in at least one second message of the plurality of messages, wherein the at least one second message excludes the first message (The substitutional command may be denoted as an artificial command which is sent to the robot as a replacement of the missing command [0029]; Rácz does not explicitly teach on the exclusion of the first message from the second, however, Examiner interprets “replacement” in the same manner as “excluded.”); and
add the at least one enhancement value to the first message. (By generating a substitutional command in the form of a command that corresponds to an expected instruction of the missing command and sending the substitutional command to the robot instead of the missing command [0029])
Regarding claim 18,
Rácz teaches on the system of claim 13, 
wherein the plurality of messages includes messages from at least two data sources (the substitutional command may be generated based on one or more sensor values sent from the robot to the robot controller… the substitutional command may be generated based on the predicted control command value. The predicted control command value may be a delta value corresponding to a difference to a control command value of a previous command [0009] Examiner interprets the one or more sensor values and the pervious commands as at least two data sources), wherein at least one first message of the plurality of messages is enhanced based on at least one predictive property of the plurality of predictive properties included in at least one second message of the plurality of messages, wherein the at least one first message and the at least one second message are from different data sources of the at least two data sources (the substitutional command may be generated based on one or more sensor values sent from the robot to the robot controller… the substitutional command may be generated based on the predicted control command value. The predicted control command value may be a delta value corresponding to a difference to a control command value of a previous command [0009] Examiner interprets the one or more sensor values and the pervious commands as at least two data sources),.
Regarding claim 19,
Rácz teaches on the system of claim 13, wherein the system is further configured to: 
execute a plurality of state machines, wherein each state machine is configured to determine a value for one of the plurality of vehicle state properties based on at least one previously generated contextual vehicle state and the enhanced plurality of messages (the concealment component 100 may be configured to compile the substitutional command based on a previous command (i.e., a command sent in a previous interval according to the continuous control scheme) and the delta value produced by the machine learning based model using the one or more sensor values as input [0033]).
Rácz does not teach on, “a system configured to execute a plurality of state machines.” However, Zhou discloses,
One or more machine learned classifier models that can perform failure type classification [0025].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 20,
Rácz teaches on the system of claim 19, 
wherein each state machine includes a machine learning model trained to determine future vehicle state properties based on past vehicle state properties (the machine learning based model may be trained by at least one of typical trajectories of the robot [0010]).
Regarding claim 21,
Rácz teaches on the system of claim 13, wherein the system is further configured to: 
identify at least one missing property in the plurality of messages (detecting a missing command [0013]);
identify the plurality of predictive properties in the plurality of messages (control values identified in commands sent from the robot controller to the robot, and one or more sensor values identified in status messages [0010]);	
determine the at least one missing property value for the identified at least one missing property based on the plurality of predictive properties (S202 and S204); and
determine a probability that each of the at least one missing property value is accurate, wherein enhancing the plurality of messages includes adding each of the at least one missing property value having a probability above a threshold (determining a difference between the observed commands and corresponding substitutional commands for different prediction periods [0012]).
Regarding claim 22, Rácz teaches on the system as claimed and detailed above with respect to claim 13,
Rácz does not teach detecting at least one violation based on the contextual vehicle state and at least one violation rule. However, Zhou teaches on the system of claim 13, wherein the system is further configured to: 
detect at least one violation based on the contextual vehicle state and at least one violation rule (The vehicle data log is annotated with one or more failure type labels [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the system taught by Rácz on or with an autonomous vehicle such as in Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to better classify failure events so they can be more easily triaged [0017].
Regarding claim 23,
Rácz teaches on the system of claim 13, 
wherein a state of the vehicle is not known during enhancement of the plurality of messages (Examiner submits that there is at least one “state” of the vehicle that is not known during this process. It would have been obvious to a person of ordinary skill to conduct the method even without knowing a particular “state” in order to provide0 reliable communication between robots and controllers [0002])…
Rácz does not explicitly teach wherein a workload for the enhancement of the plurality of messages is distributed equally and randomly among a plurality of processing nodes. However, examiner is taking official notice that distributing tasks equally and randomly is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to distribute tasks equally and randomly in order to not overburden a single processor.
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant asserts, “Enhancing these messages could not possibly be performed in the human mind… the reasoning relies on ignoring the context of the specification and avoiding how these terms would be understood in the art… applicant submits that dependent claims 6 and 18 integrate any alleged abstract ideas recited…” Examiner respectfully disagrees and refers to the 101 rejection laid about above and further discussion below.
Applicant states that, “Examiner clearly fails to produce evidence in the form of features of the prior art and instead uses his own unreasonably broad interpretations of the claims. In particular, the assertion that a "command is still a message, just with a specific expected outcome or result," constitutes improperly noticed official notice of facts. Applicant traverses this official notice and requests that the examiner both (1) indicate this fact as being officially noticed, and (2) provide a reference supporting the alleged facts.” Examiner notes that this is not official notice and will not be indicated as such; this is the interpretation of the examiner that a command would constitute a message. Such interpretation is not unreasonable to one of ordinary skill in the art and is upheld by the examiner. Further clarification is provided in the 103 rejection above and the 103 discussion below.
Discussion of Arguments Against the 35 USC § 101 Rejection
	Applicant requested that examiner confirm the status of the claims in the 101 rejection. Claims 1-6, 9-10, 12-18, and 21-22 are rejected under 35 USC § 101. Claims 7-8, 11, 29-20, and 23 contain additional elements that make them eligible under 35 USC § 101.
	Applicant disagrees, “with the assertion that the pending claims are directed to concepts that can reasonably be performed in the human mind, i.e., mental processes,” and further states, “the messages recited in the claims are data structures that are not comparable to pen and paper or to activities occurring within a human's mind. Consistent with the ordinary skill in the art, it is quite unreasonable to compare enhancing data structures to tasks which could be performed in a human mind, with or without pen and paper.” Examiner respectfully disagrees and notes that data structures are not described in the applicant’s specification, so examiner interprets the phrase as it is known in the art. If a message is a data structure that would mean it is a form of recorded communications that could include values, statistics, properties, instructions, or a large variety of data. For example, a person may be writing a message and after finishing they check back for spelling and grammatical errors. That correction is enhancement of a message. Furthermore, that same person may decide they want to include an address or additional phone number in the message, so they go to their address book (another database), pull that information out, and “enhance” the message with it. Examiner upholds that the enhancement of messages in the claims, even if interpreted as data structures, is a mental process.
	Applicant states that the vehicle monitoring system and a computer, “cannot be simply substituted for the human mind.” Examiner does not claim that a computer can simply be replaced with a human mind; however, limitations in the claims such as, “…enhancing a plurality of messages…, ...each message of the plurality of messages is ingested at a vehicle state monitor…, …generating a contextual vehicle state…, …determining an ordered list of vehicle events…, …the ordered list of vehicle events is determined…, …determining at least one enhancement value…, …adding the at least one enhancement value…, …identifying at least one missing property, …identifying the plurality of predictive properties…, …determining the at least one missing property value…, …determining a probability…, and …detecting at least one violation…” could be performed in a human mind. A computer is also capable of these actions; however, the limitations interpreted as a computer are not anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
	Applicant submits that, “at least claims 6 and 18 are independently allowable under 35 USC 101 because they include features which further demonstrate how the claims are not directed to an abstract idea. In particular, claims 6 and 18 recite that the messages include messages from at least two data sources.” Examiner is not persuaded that enhancing messages with information from at least two data sources is an action that cannot be performed in the human mine, i.e. a mental process. Continuing with the example mentioned previously of including an address in a message that came from the data source of an address book, a person could then attach a link for a GPS application (for example Google Maps), which would be a second data source. Applicant goes on to claim that, “Taken together, claims 6 and 18 provide an unconventional technological solution (contextually enhancing messages in a data fusing fashion) to a technological problem (connected vehicle cybersecurity and, more particularly, identifying vehicle misuse). This unconventional solution to a technological problem demonstrates an improvement to the computer and to another technology field (cybersecurity).” Examiner interprets the act of enhancing a message using information from multiple data sources as a mental process performed by a computer. Such a computer would not be anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g).
	Applicant further argues that, “The claims as amended clearly go beyond merely reciting a mental process and some instructions to apply them... The claims recite enhancing messages, which are not ideas in the human mind and would be understood by a person having ordinary skill in the art as data structures. The claims further enhance the messages in a way that improves functioning of the computer used for generating contextual vehicle states.” Examiner respectfully disagrees as discussed above. Examiner upholds the interpretation that enhancing messages is a mental process. This limitation does not so much improve a computer as it utilizes generic computer components to automate a task.
Discussion of Arguments Against the 35 USC § 103 Rejection
	Applicant states that, “the office action errs both in comparing a missing command to a missing property value and a substitutional command to an enhanced message as claimed. In the "Response to 103 Rejections" on page 23 of the Office action, the Office action equates the term "command" to both a message (i.e., "A command is still a message...) and to a value (i.e., "The missing property values are read on by the missing command..."). Even assuming that either of these comparisons is apt (which applicant expressly disagrees with), the Office action is inconsistent at least insofar as it attempts to match the same feature in a reference to multiple distinct claim features.” Examiner clarifies that the missing commands of Racz contain information such as control values (see [0009] of Racz). So, if the command is missing, then so are the property values contained within. In this way the missing command reads the message and the control values, which compose the contents of the command, read on the missing property values. 
Applicant further states that, “these distinct terms all simply refer to different kinds of data and therefore can be used interchangeably. However, the office action does not provide any evidence for these assertions… The Office action's interpretation is unreasonably broad and logically inconsistent. For example, if a command is missing (i.e., a missing value), how is it enhanced? The Office action improperly boils down the missing values and enhanced messages to "data" and concludes that any data taught by the references must read on all of these types of data.” Examiner clarified above that the values and properties contained within the content of the command correspond to the claimed missing values. Racz discusses some of the command content in paragraphs [0009]-[0011]; the substitutional commands are generated based on sensor values used to determine predicted command values to send to a robot (or in the invention as taught, a vehicle); the control values control desired trajectories of the robot and may be based on limits to movement range, such as minimum or maximum control values. These values are specific to the state of a machine and are not merely any type of data. In the applicant’s drawings, Fig. 5 shows an example of missing values being enhanced; example values listed include data such as engine state, vehicle speed, and driver state. Such information pertains to the state of a vehicle and could be used in later vehicle control, like the data of Racz. Further, Fig. 5 of the applicant’s drawings is given as an example and is not incorporated in the claims; however, examiner has given the broadest reasonable interpretation of the claims, consistent with the specification (see MPEP 904.01).
Applicant states that, “Paragraph 9 of Racz is at best silent on different data sources. More importantly, even assuming that commands are comparable to messages (which applicant expressly disagrees with), Racz does not teach or otherwise suggest that a first command is enhanced based on predicted control command values (i.e., the alleged predictive properties) from a second command, where the first and second commands are from different data sources. Rather, Racz shows control commands coming from a single source… In FIG. 3 of Racz, the control commands are received from the robot controller 302. No other potential sources of commands are shown or suggest by Racz… all commands come from the same data source…” Examiner respectfully disagrees with the applicant, paragraph [0009] states that the substitutional command may be generated based on one or more sensor values sent from the robot to the robot controller, and the substitutional command may be generated based on the predicted control command value. The predicted control command value may be a delta value corresponding to a difference to a control command value of a previous command received by the robot. Examiner interprets the multiple sensors and the previous commands as two or more data sources that are used to generate the new substitutional command. The control commands do come from the robot controller 302, as denoted in Fig. 3 of Racz; however, data from sensors is also considered while generating substitutional commands, which would be an additional data source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. HEINS/               Examiner, Art Unit 3666                                                                                                                                                                                         
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666